Citation Nr: 1336230	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-15 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the overpayment of disability compensation benefits in the amount of $2,309.03 was validly created.

2.  Entitlement to waiver of the overpayment of disability compensation benefits in the amount of $2,309.03. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to May 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that an overpayment resulted when the Veteran received additional allowance for his dependent son, J.J., at the same time his son was receiving Dependents' Educational Assistance (DEA) payments. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Veteran's Virtual VA electronic claims folder reveals that the documents are either duplicative of records already associated with the paper claims file or are not relevant to the issues on appeal, with the exception of the Veteran's representative's October 2013 Appellant's Brief.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran's service-connected paranoid schizophrenia has been rated as 100 percent disabling since May 1978.  A November 1990 rating decision granted basic eligibility to DEA (Chapter 35 Educational Benefits) effective November 6, 1990.  

In a September 1993 Declaration of Status of Dependents form (VA Form 21-686c), the Veteran indicated he had two dependent children.  The current overpayment claim relates to his son, J.J., who was born in February 1990 and attained the age of 18 in February 2008.  

In March 2007, the Veteran's dependent son, J.J., submitted an Application for Survivors' and Dependents' Educational Assistance, and indicated that he would be attending college beginning in August 2007.  See March 2007, VA Form 22-5490.  The form expressly noted that the child (in this case, J.J.) "may not receive payments of Dependency and Indemnity Compensation (DIC) or Pension and that [he] may not be claimed as a dependent in a compensation claim while receiving Survivors' and Dependents' educational assistance (DEA)."  The Veteran's son elected to receive DEA benefits from August 2007.  This form was signed by both the Veteran and his son.  

In May 2007, VA sent a Certificate of Eligibility to the Veteran, certifying that his son, J.J., was entitled to benefits for an approved program of education/training under the DEA program.  

In February 2008, the Veteran submitted a Request for Approval of School Attendance form (VA Form 21-674) on behalf of his son, J.J.  The form indicated that J.J. expected to graduate from college in May 2009.  

In an April 2008, the RO sent a letter to the Veteran notifying him that he was being paid as a Veteran with 2 dependents (i.e., his 2 children).  The letter also indicated that, effective the date of J.J.'s 18th birthday, VA resumed J.J. on his award as a minor child, with a monthly entitlement amount of $2,694.00.  He was further advised that, effective March 1, 2008, VA changed J.J.'s status to a school child, with a monthly entitlement amount of $2,850.00; and effective June 1, 2009, VA would remove J.J. due to expected date of graduation, with a monthly entitlement amount of $2,623.00.  

In November 2008, the RO sent a letter to the Veteran notifying him that VA had received notification from their Education Department that his son, J.J., elected to receive benefits under DEA, effective September 2007.  While this was irrevocable, the RO noted that the Veteran was in receipt of an additional allowance for J.J. as a dependent and that dependency allowance benefits could not be received for a dependent who was over the age of 18 and in receipt of DEA benefits.  The RO thus proposed to reduce his compensation payments from February 2008, the date of J.J.'s 18th birthday.  The letter notified the Veteran that payments would be reduced effective February 2008 unless the Veteran could provide information by January 2009 showing why the payments should not otherwise be reduced.  

In January 2009, the RO sent a letter to the Veteran again informing him that dependency allowance benefits could not be received for a dependent who is over the age of 18 and in receipt of DEA benefits.  The RO therefore removed the Veteran's son, J.J., from his award effective February 2008 (the date of his son's 18th birthday) and reduced his payments from that date accordingly.  The letter also expressly advised the Veteran that he would be "notified shortly of the exact amount of the overpayment and given information about repayment."

In January 2009, the Veteran submitted a notice of disagreement and asserted that VA made an administrative error in not reducing his benefits at the time of his son's election of Chapter 35 benefits.  

A January 2010 letter from the RO to the Veteran confirmed the prior January 2009 decision to remove the allowance for J.J. on his 18th birthday.  

In a February 2010 response, the Veteran stated that he believed VA had committed an administrative error when he called VA by misinforming him that his son could be in receipt of DEA benefits while also being claimed as a dependent.

A copy of a March 2010 internal email (from one VA employee to another) in the claims file noted that "the debt management center letter" was not in the file and that "clarity of the amount and current balance" of the overpayment was needed.  The email also questioned whether the Veteran ever requested a waiver of overpayment.  The email requested that a copy of the debt management center (DMC) letter be placed in the file.  A response to the initial email indicated that the Veteran's original overpayment balance was $2,309.03, and that a copy of the DMC letter could be located in the Virtual VA claims file.  

The RO issued a statement of the case in March 2010, expressly framing the issue on appeal as "entitlement to waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $2,309.03, to include the validity of the debt."  

In his April 2010 VA Form 9, the Veteran stated that his case was decided incorrectly because of an "administrative error by a VA employee" who told him during a telephone inquiry that his son could receive DEA benefits and be claimed as a dependent. 

Most recently, in October 2013, the Veteran (through his accredited representative) maintained that he was entitled to a waiver of recovery of overpayment, and continued to question the validity of the debt based on administrative error. 

As an initial matter, it is not clear from the record whether all relevant documentation is included in the file before the Board.  In this regard, notices of overpayment are issued by VA's Debt Management Center, not by the RO.  Upon review of the claims file and electronic sources (to include Virtual VA), the Board finds that there is no copy of the notice letter from the Debt Management Center; nor is there verification of the amount of overpayment.  

Moreover, the RO's January 2009 notification letter to the Veteran expressly indicated that he would receive additional information regarding: (1) the exact amount of the overpayment; and (2) repayment.  No subsequent correspondence with such information could be located in the claims file.  

Therefore, prior to addressing the merits of the appeal, additional development is necessary to ensure the record on appeal is complete. 

Additionally, as noted above, the record raises the question of whether this case involves administrative error.  Pursuant to 38 CFR § 21.7135(v)(2), when VA makes an administrative error or an error in judgment that is the sole cause of an erroneous award, VA must reduce or terminate the award effective the date of last payment.  

On remand, the RO/AMC should specifically consider whether all or part of the debt involved in this case is the result of administrative error. See 38 C.F.R. 
§ 21.7135(v)(2); see also VA Manual 22-4, Part III, § 2.03.  The Supplemental Statement of the Case (SSOC) thereafter issued (if the claim remains denied in part or in full) should provide the pertinent laws concerning administrative error in addition to a discussion of the basis for the conclusion regarding administrative error.

With respect to the issue of waiver of overpayment, VA regulations provide that, when an indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, to appeal the VA decision underlying the debt, and to request a waiver of collection of the debt. 38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously. See Schaper  v. Derwinski, 1 Vet. App. 430, 434 (1991). 

A request for waiver of an indebtedness shall only be considered: (1) If made within 2 years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor, or (2) Except as otherwise provided, if made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the Department of Veterans Affairs to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness. 

38 U.S.C.A. § 5302 provides that the Secretary shall include in the notification to the payee a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application. 

In this case, it is unclear whether the Veteran received notification of his right to request waiver of collection of debt, and if so, if he requested waiver of the overpayment in question.  Nevertheless, the RO has continuously framed the issue on appeal one of validity of debt and waiver of overpayment.  To ensure that the Veteran's due process rights are not violated by the lack of any notice of his right to request a waiver, the Board accepts the Veteran's notice of disagreement as to the overpayment as a simultaneous and timely request for a waiver of the overpayment amount.  This is consistent with the RO's actions thus far.  

The United States Court of Appeals for Veterans Claims has held that VA cannot adjudicate a waiver issue without first deciding the issue of the validity of the debt. See Schaper, supra.  Therefore, if, upon remand (see directive below), the debt is found to have been validly established, then the case is to be referred to the Committee on Waivers and Compromises (COWC) for a decision on the waiver request.  See VAOPGCPREC 6-98.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any and all letter(s) from the Debt Management Center (DMC), to specifically include those letters pertaining to the calculation and verification of the overpayment in the amount of $2,309.03, and any other initial notification letters from the DMC regarding the overpayment in question.  

Copies of notification letter(s) from either the RO or DMC that pertain to (1) the exact amount of the overpayment; (2) repayment options; and/or (3) the right to waiver of overpayment, should also be associated with the claims file.  

If no such letters exist, a notation to that effect must be placed in the education file. 

2.  Adjudicate whether the overpayment in question, in whole or in part, was the result of administrative error (see 38 C.F.R. § 21.7135(v)(2)). 

3.  After the above has been completed to the extent possible, the RO/AMC should again review the record.  If the debt is not expunged in full, issue a Supplemental Statement of the Case that includes the relevant laws pertaining to administrative error and explains the basis for the conclusion.  The Veteran and his representative should be provided with an opportunity to respond before the case is returned to the Board.

4.  If the debt is not expunged in full, refer the issue of entitlement to waiver of the overpayment of benefits in the amount of $2,309.03 to the COWC for adjudication. 

5.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


